                                                            1   AKERMAN LLP
                                                                MICHAEL L. GALLION (SBN 189128)
                                                            2   DAVID VAN PELT (SBN 163690)
                                                                ZOE J. BEKAS (SBN 288118)
                                                            3   601 West Fifth Street, Suite 300
                                                                Los Angeles, California 90071
                                                            4   Telephone: (213) 688-9500
                                                                Facsimile: (213) 627-6342
                                                            5   Email: michael.gallion@akerman.com
                                                                        david.vanpelt@akerman.com
                                                            6           zoe.bekas@akerman.com
                                                            7   Attorneys for Defendant
                                                                TARGET CORPORATION
                                                            8
                                                            9
                                                                                           UNITED STATES DISTRICT COURT
                                                           10
                                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                                NADIEH SEYEDABADI, an individual,            Case No. 5:18-CV-2455-DSF-KK
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13                Plaintiff,
AKERMAN LLP




                                                                                                             Assigned to Hon. Dale S. Fischer,
                                                           14                                                United States District Judge
                                                                v.
                                                           15
                                                                TARGET CORPORATION, a Minnesota              Assigned to Hon. Kenly Kiya Kato,
                                                           16   Corporation, and DOES 1 through 20,          Magistrate Judge
                                                           17   Inclusive,
                                                                                                             STIPULATED PROTECTIVE
                                                           18                Defendants.                     ORDER
                                                           19
                                                                                                             Complaint Filed: October 15, 2018
                                                           20                                                Trial Date:      April 14, 2020
                                                           21
                                                                                                               NOTE CHANGES MADE BY THE
                                                           22                                                  COURT
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                                            Case No. 5:18-CV-2455-DSF-KK
                                                                                              STIPULATED PROTECTIVE ORDER
                                                                49762192;1
Any use of Protected Material at trial shall be governed
by the orders of the trial judge.
                                                            1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                            2
                                                            3   DATED: ____________________________
                                                                        August 23, 2019

                                                            4
                                                            5   ____________________________________
                                                                HON. KENLY KIYA KATO
                                                            6   United States Magistrate Judge
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                   14               Case No. 5:18-CV-2455-DSF-KK
                                                                                      STIPULATED PROTECTIVE ORDER
                                                                49762192;1
